AMENDMENT TO THE ADVISORS SERIES TRUST FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as of the15th day of July, 2011, to the Fund Accounting Servicing Agreement, dated as of June 8, 2006, as amended (the “Agreement”), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into a Fund Accounting Servicing Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add funds; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the exhibits and add the following series of Advisors Series Trust: Exhibit AA, Fort Pitt Capital Total Return Fund, is hereby added and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By:/s/ Douglas G. Hess By:/s/ Michael R. McVoy Printed Name: Douglas G. Hess Printed Name: Michael R. McVoy Title:President Title: Executive Vice President 1 Exhibit AA to the Advisors Series Trust Fund Accounting Agreement Name of Series Date Added Fort Pitt Capital Total Return Fund on or after June 2, 2011 FORT PITT CAPITAL FUNDS FUND ACCOUNTING, FUND ADMINISTRATION AND PORTFOLIO COMPLIANCE, AND CHIEF COMPLIANCE OFFICER (CCO) SERVICES at June, 2011 Domestic Funds Annual Fee Based Upon Market Value Per Fund* ¨[] basis points on the first $[] ¨[] basis points on the next $[] ¨[] basis points on the balance ¨Minimum annual fee:$[] first fund, ¨$[] per fund thereafter Fund Administration Out-of-pocket Costs Plus out-of-pocket expenses, but not limited to: ·Postage, Stationery ·Programming, Special Reports ·Compliance Systems Costs ·Proxies, Insurance ·EDGAR filing ·Retention of records ·Federal and state regulatory filing fees ·Certain insurance premiums ·Expenses from board of directors meetings ·Auditing and legal expenses ·Blue Sky conversion expenses (if necessary) ·All other out-of-pocket expenses Fund Accounting Out-of-pocket Costs Plus out-of-pocket expenses, including pricing, corporate action, and factor services: ·$[]Domestic and Canadian Equities ·$[]Options ·$[]Corp/Gov/Agency Bonds ·$[]CMO's ·$[]International Equities and Bonds ·$[]Municipal Bonds ·$[]Money Market Instruments ·$[] /fund/month - Mutual Fund Pricing ·$[] /equity Security/Month Corporate Actions ·$[] /month Manual Security Pricing (>[]/day) ·Factor Services (BondBuyer) ·$[] /CMO/month ·$[]/Mortgage Backed/month ·$[] /month Minimum Per Fund Group ·Fair Value Services (FT Interactive) ·$[] on the first [] securities per day ·$[] on the balance of securities per day Fund CCO Services - $[] per year Multiple Classes – Add the following for each class beyond the first class: ·[] basis point at each level ·$[] per class minimum Priced Separately: ·Master/Feeder Funds Multiple Manager Funds* Additional base fee: $[] per manager/sub-advisor per fund Conversion and extraordinary services quoted separately. NOTE – All schedules subject to change depending upon the use of derivatives – options, futures, short sales, etc. Fee are billed monthly. * Annual fee * Subject to CPI increase, Milwaukee MSA. Advisor’s Signature below acknowledges approval of the fee schedule on this Exhibit AA. Fort Pitt Capital Group, Inc. By: /s/ Charles A. Smith Printed Name: Charles A. Smith Title:Treasurer Date: 7/15/2011 2
